Citation Nr: 1115684	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-03 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1969 to April 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in March 2003 of a Department of Veterans Affairs (VA) Regional Office (RO).

Preliminary Matter

Because the claim of service connection for diabetes mellitus, type 2, is based on exposure to certain herbicides, including an herbicide commonly referred to as Agent Orange, in which the only evidence of exposure is service on a vessel off the shore of Vietnam, the case was the subject of a judicial stay.  For consistency the term "Agent Orange" is used in this decision.

In Haas v. Nicholson, 20 Vet. App. 257 (2006), the United States Court of Appeal for Veterans Claims (Veterans Court) reversed a Board decision, which denied service connection for diabetes mellitus, type 2, with peripheral neuropathy as a result of exposure to Agent Orange.  The Board determined that, although the appellant in Haas had served in the waters off the shore of the Republic of Vietnam, such service did not warrant application of the presumption of exposure to Agent Orange.  VA then appealed the decision of the Veterans Court to the United States Court of Appeals for the Federal Circuit.

In January 2007, on a motion by the Secretary of VA, the Veterans Court issued a temporary stay on adjudication of cases at VA that were potentially affected by Haas.  Ribaudo v. Nicholson, 21 Vet. App. 16 (2007) (per curiam order).





In April 2007, the Veterans Court issued an order in Ribaudo v. Nicholson, 21 Vet. App. 137 (2007) (per curiam order), which dissolved the temporary stay, and stayed VA's adjudication of all cases potentially impacted by Haas until such time as the Federal Circuit issued mandate in the pending appeal of the Haas decision.

In May 2008, the United States Court of Appeals for Federal Circuit (Federal Circuit) reversed the Veteran's Court in Haas, holding that the Veterans Court had erred in rejecting VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Federal Circuit issued a mandate in Hass effective October 16, 2008.

The Appellant in Haas then filed a petition for a writ of certiorari to the United States Supreme Court, which was denied on January 21, 2009.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

As the stay of Haas-related cases is no longer in effect, and in light of the Supreme Court's denial of certiorari, the General Counsel of VA advised that the Board may resume adjudication of the previously stayed cases.

And the Board is now proceeding with appellate review of the Veteran's claims.


FINDINGS OF FACT

1. The Veteran did not serve within the land borders, including the inland waters, of Vietnam during the Vietnam era and actual exposure to Agent Orange is not shown.





2. Diabetes mellitus, type 2, was not affirmatively shown to have been present during service; diabetes mellitus, type 2, was not manifested to a compensable degree within one year from the date of separation from service in April 1979; and diabetes mellitus, type 2, first diagnosed after service beyond the one- year presumptive period for a chronic disease, is unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

Diabetes mellitus, type 2, is not due to disease or injury that was incurred in or aggravated by service; diabetes mellitus, type 2, as a chronic disease may not be presumed to have been incurred in service; and the presumption of exposure to Agent Orange and the presumption of service connection due to exposure to Agent Orange do not apply. 38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 5107(b) (West 2002 & 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  



Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in November 2002 and in April 2009.  The notice included the type of evidence needed to substantiate the claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudcation VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). 


To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statement of the case, dated in December 2009.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, Social Security Administration records, and private medical records. 

The RO did not conduct a medical inquiry regarding the claim of service connection for diabetes mellitus, type 2, as there is no evidence that the claimed disability may be associated with an established injury or disease or event in service, and a VA medical examination or VA medical opinion is not required under 38 C.F.R. § 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

In November 1998, the RO notified the Veteran by letter of the unavailability of his service treatment records.  It was noted that all procedures to obtain the records had been followed and there was evidence of written efforts in the file but all efforts had been exhausted and further attempts were futile.  38 C.F.R. § 3.159(e).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for diabetes mellitus, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137 ; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent (e.g., Agent Orange), unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a) (3); 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b) (1); see 61 Fed. Reg. 41,368-41,371.

If a veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a) (2); 38 C.F.R. §§ 3.307(a) (6), 3.309(e).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).





Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection. 38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholoson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).





Facts

The Veteran asserts that he was exposed to Agent Orange while serving aboard ship the USS Chicago off the coast of Vietnam in the Gulf of Tonkin, resulting in diabetes mellitus, type 2.

The Veteran served on active duty in the U.S. Navy from June 1969 to April 1973.

While VA has obtained the Veteran's personnel records. The service treatment records are unavailable.  The personnel records confirm the Veteran served aboard the USS Chicago in March 1971 and that the USS Chicago sailed overseas to Japan in November 1972.  The Veteran served as a medical corpsman. 

In December 2002, the National Personnel Records Center (NPRC) responded to a VA inquiry regarding the Veteran's claim.  NPRC was unable to determine that the USS Chicago ever docked at Vietnam's land borders or sailed the inland waterways. The USS Chicago was in the official waters of Vietnam at various times between December 1971 and June 1972.

There is no evidence the Veteran left the USS Chicago and went ashore or otherwise was in the land areas of the Republic of Vietnam while in service.  

Post-service medical records establish that in January 1990 the Veteran was diagnosed with diabetes mellitus. He has developed additional residuals of diabetes mellitus including diabetic retinopathy and symptoms of peripheral neuropathy.  After service, the Veteran was a registered nurse.

Theories of Service Connection, excluding Exposure to Agent Orange

In a case, where the service treatment records are unavailable, there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

Although the Veteran was trained as Navy corpsman and was a registered nurse after service, no factual foundation has been established to show that the Veteran had specialized education, training, or experience in endocrinology to diagnose diabetes mellitus, type 2.

For this reason, the Board finds that while the Veteran does have medical training, the training does not qualify the Veteran to offer a medical diagnosis in this case. 

Although service treatment records are unavailable, there is no evidence contemporaneous with service from any other source to affirmatively show diabetes mellitus was present coincident with service.  As diabetes mellitus was not affirmatively shown to have been present coincident with service, service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

As there is no competent evidence during service or since service that diabetes mellitus was noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The Veteran asserts that he has had borderline blood sugar levels since the late seventies or early eighties, but admits it was not until the 1990s that he was actually diagnosed with diabetes mellitus and prescribed oral medication.  The Veteran has not presented or identified any other evidence that shows that diabetes was present to a compensable degree before 1990, that is, diabetes mellitus managed by restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913 (diabetes mellitus managed by restricted diet is 10 percent disabling).  In other words, borderline blood sugar levels alone are not manifestation of diabetes mellitus to a compensable degree.  And borderline blood sugar levels alone are not conclusive of a diagnosis of diabetes mellitus.  




After service, diabetes mellitus was first documented in 1990, well beyond the one-year presumptive period following separation for service in 1979 for manifestation of diabetes mellitus as a chronic disease under 38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. §§ 3.307, 3.309.

As for service connection based on an initial diagnosis of diabetes mellitus after service under 38 C.F.R. § 3.303(d), although the Veteran is competent to describe symptoms of diabetes mellitus, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), diabetes mellitus is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature. Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Also, under certain circumstances, lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

The Board has already determined that while the Veteran has medical training, the training does not qualify the Veteran to offer a medical diagnosis of diabetes mellitus in this case.  




And although the Veteran is competent to report a contemporaneous diagnosis, diabetes mellitus was not diagnosed before 1990. And although the Veteran is competent in describing symptoms which support a later diagnosis by a medical professional, again there was no diagnosis of diabetes mellitus before 1990.  

The Veteran does not argue and the record does not contain competent evidence, lay or medical, that links diabetes mellitus, type 2, to an injury, disease, or event in service, excluding exposure to Agent Orange, which will be addressed separately, and in the absence of competent evidence suggesting such an association, but is too equivocal or lacking in specificity to support a decision on the merits, and in the absence of credible evidence of continuity of symptomatology, there is no possible association with service, and VA is not required to further develop the claim on the theory of direct service connection under 38 C.F.R. § 3.303(d), excluding exposure to Agent Orange, by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It is the Veteran's general evidentiary burden to establish all elements of his claim, including the nexus requirement under 38 C.F.R. § 3.303(d).  38 U.S.C.A. § 5107(a).  Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).  In the absence of any such competent evidence, the preponderance of the evidence is against the claim that diabetes mellitus, type 2, is due to an injury, disease, or event in service, excluding exposure to Agent Orange, under 38 C.F.R. § 3.303(d), or under 38 C.F.R. § 3.303(a) and (b) as previously discussed.

Alleged Exposure to Agent Orange

A Veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008).

If a Veteran was exposed to certain herbicides, including Agent Orange, during active service, diabetes mellitus, type 2, will be presumed to have been incurred in service if manifest to a compensable degree, even if there is no record of such disease during service. 38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The Veteran does not argue and the record does not show that the Veteran actually served in the country of the Republic of Vietnam, that is, within the land borders, of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

The record does show the Veteran served aboard the USS Chicago, which was otherwise in official waters of the Republic of Vietnam at various times from December 1971 to June 1972, but not in the inland waterways.

As the Veteran did not serve in Vietnam, including the inland waters of Vietnam, as service in the waters off Vietnam does not equate to serving in the inland waterways, the presumption of exposure to Agent Orange does not apply under 38 U.S.C.A. §1116 and 38 C.F.R. § 3.307(a)(6)(iii). Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). And as the Veteran is not presumed to have been exposed to Agent Orange, the presumption of service connection under 38 U.S.C.A. § 1116(a)(1) for diabetes mellitus, type 2, does not apply.

The Veteran asserts that the USS Chicago, which was in the official waters, but not the inland waterways, of the Republic of Vietnam at various times was contaminated with Agent Orange.  He theorizes that planes returning to base would dump excess Agent Orange into the official waters near the USS Chicago.  



Except for the bare allegation, the Veteran has not presented any evidence of dumping or otherwise proof of actual exposure to Agent Orange aboard ship.  And the theory that Agent Orange could contaminate a ship due to its proximity to the Vietnam coast, triggering the presumption of exposure to Agent Orange, was rejected in Haas.  A bare allegation of actual exposure without a factual foundation to support the allegation is insufficient to establish that the Veteran was actually exposed to Agent Orange.

As the Board finds that the Veteran was not actually exposure to Agent Orange, the Board need not reach the question of exposure actually causing the claimed disability. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

For the above reasons, the Board finds that the preponderance of the evidence of record is against the claims of service connection for diabetes mellitus, type 2, based on alleged exposure to Agent Orange, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for diabetes mellitus, type 2, to include as due to exposure to Agent Orange is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


